Citation Nr: 0813184	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-13 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from December 1968 
to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied 
service connection for bilateral hearing loss and bilateral 
tinnitus.  During the current appeal, and specifically in 
July 2005, the veteran's claims folder was transferred to the 
RO in St. Petersburg, Florida due to a change in the location 
of his residence.  


FINDINGS OF FACT

1.  Bilateral hearing loss has been associated with the 
veteran's active service.  

2.  Bilateral tinnitus has been associated with the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein with 
regard to the veteran's claims for service connection for 
bilateral hearing loss and bilateral tinnitus, no further 
discussion of the VCAA is required with respect to these 
issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss and bilateral tinnitus as 
a result of acoustic trauma to which he was exposed during 
his active military duty in Vietnam.  The veteran 
acknowledges that his military occupational specialties 
included responsibilities as an administrative clerk (in the 
United States) and a criminal investigator (in the Republic 
of Vietnam).  He maintains, however, that, while training to 
fire or undergoing familiarization firings of various 
firearms (including M-14 and M-16 rifles as well as a 
.38 caliber revolver), he was not issued any type of hearing 
protection.  He describes additional noise exposure from the 
helicopters in which he traveled around Vietnam and from 
nightly outgoing mortar fire.  Since service, he has been 
employed as an accountant and has not engaged in any hobbies 
(such as "woodworking") that typically involve loud noise 
environments.  See, e.g., August 2007 videoconference hearing 
transcript (T.) at 4-20.  

According to service personnel records, the veteran served in 
the Republic of Vietnam for one year between July 1969 and 
July 1970.  His military occupational specialty was that of a 
clerk typist, and he received the Marksmanship Badge (M-14 
Rifle) and a medal for training on the M-16 rifle.  His 
pre-service occupation was that of an accountant.  

A.  Bilateral Hearing Loss

Service medical records are negative for complaints of, 
treatment for, or findings of hearing loss or tinnitus.  The 
July 1970 separation examination demonstrated normal 
bilateral hearing acuity by whispered voice testing.  

Although the report of a January 2003 private audiological 
evaluation is only partially legible, the document does 
appear to reflect some degree of hearing loss bilaterally.  
At an August 2006 VA audiological examination, the veteran 
described his in-service noise exposure.  This evaluation 
demonstrated the following puretone thresholds:  5 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 60 decibels at 
2000 Hertz, 75 decibels at 3000 Hertz, and 70 decibels at 
4000 Hertz (in the right ear) and 10 decibels at 500 Hertz, 
20 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 
55 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz (in 
the left ear).  The veteran had speech discrimination scores 
of 96% correct in each ear.  The examiner diagnosed mild to 
severe mid- and high-frequency sensorineural hearing loss in 
the veteran's right ear and mild to moderately severe mid- 
and high-frequency sensorineural hearing loss in his left 
ear.  Although the examiner noted that he had reviewed the 
veteran's claims folder, he also stated at the conclusion of 
the examination that, without "detailed audiometric records 
from when this veteran was discharged from the military, . . 
. [he, the examining audiologist could not] assess the 
relationship between . . . [the veteran's hearing loss] and 
his military noise exposure . . . [with]out resorting to mere 
speculation."  

According to an August 2007 private medical report, a January 
2004 audiological evaluation had demonstrated normal sloping 
to moderate hearing loss bilaterally, and an audiological 
examination completed earlier in August 2007 had shown normal 
sloping to moderately severe hearing loss on the right and 
normal sloping to moderate hearing loss on the left.  At the 
conclusion of the later evaluation in August 2007, the 
examining physician expressed his opinion that the veteran's 
"[b]ilateral mid- to high-frequency hearing loss [is] 
consistent with his history of noise exposure and probably 
also some degree of presbycusis."  

In January 2008, a VA Chief of Audiology and Speech Pathology 
Services who reviewed the veteran's claims folder 
acknowledged the veteran's normal hearing acuity findings in 
service and explained that whispered voice testing "is not 
an accurate assessment of auditory acuity . . . [because it] 
does not test high frequencies."  In addition, she noted 
that the three post-service audiological evaluations (which 
were completed in 2003, 2006, and 2007) revealed similar 
findings of mild to moderate high frequency hearing loss 
bilaterally.  The Chief Audiologist concluded, based on the 
veteran's in-service noise exposure from helicopters, 
aircraft, mortar fire, and firearms without ear protection as 
well as his lack of significant post-service occupational 
noise exposure, that his "hearing loss . . . [is] due to the 
noise exposure he had in the military."  

As the results of the August 2006 VA audiological examination 
illustrate, the veteran has a bilateral impaired hearing 
disability for VA compensation benefit purposes.  See 
38 C.F.R. § 3.385 (2007) (which stipulates that, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  While competent evidence of 
record does not reflect the presence of such a disability 
until many years after separation from service, the claims 
folder contains two medical opinions associating this 
disorder with the veteran's active military duty.  
Specifically, although the August 2007 private physician 
stated that the veteran's hearing loss was "probably . . . 
[to] some degree" the result of presbycusis, this doctor 
also believed that the veteran's hearing impairment was 
"consistent with" his in-service history of noise exposure.  
Also, the January 2008 VA Chief Audiologist opined that the 
veteran's current bilateral hearing loss is the result of his 
in-service noise exposure (including from helicopters, 
aircraft, mortar fire, and firearms).  Rationale for these 
conclusions includes the lack of ear protection given to the 
veteran during service as well as the absence of post-service 
occupational noise exposure.  

Significantly, the claims folder contains two medical 
opinions associating the veteran's currently diagnosed 
bilateral hearing loss with his in-service noise exposure.  
In considering these favorable conclusions, along with the 
August 2007 private physician's opinion that the veteran's 
age may have also played some role in his development of 
hearing loss and the August 2006 VA examiner's inability to 
render an etiological opinion with resort to mere 
speculation, the Board finds that competent evidence of 
record supports the grant of service connection for a 
bilateral impaired hearing disability for VA compensation 
benefit purposes.  

B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  According to 
post-service medical records, at the August 2006 VA 
audiological examination, the veteran reported constant 
bilateral ringing in his ears since 1970, described 
in-service noise exposure from aircrafts and artillery fire, 
and denied occupational and recreational noise exposure.  The 
examiner diagnosed bilateral tinnitus but was unable to 
assess the relationship between this disorder and the 
veteran's military noise exposure without resort to mere 
speculation due to the lack of "detailed audiometric records 
from when this veteran was discharged from the military."  
At the private audiological evaluation completed in August 
2007, the veteran reported continued tinnitus.  

In January 2008, the VA Chief Audiologist concluded that the 
veteran's tinnitus was "due to the noise exposure he had in 
the military."  In support of this conclusion, the medical 
professional referenced the veteran's in-service noise 
exposure (including from aircrafts, helicopters, mortar fire, 
and firearms) without ear protection as well as his lack of 
significant post-service noise exposure as an accountant.  

Significantly, the claims folder contains no competent 
evidence refuting the January 2008 medical opinion.  [The 
August 2006 VA examiner simply concluded that he was unable 
to express an opinion regarding the etiology of the veteran's 
bilateral tinnitus "[with]out resorting to mere 
speculation."]  As such, the Board finds that competent 
evidence of record supports the grant of service connection 
for bilateral tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


